Citation Nr: 0020497	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
16, 1996 for an increased rating for a right shoulder 
disability.  

2.  Entitlement to a temporary total convalescent rating 
based on hospitalization and surgery in February 1994.

3.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for right upper 
extremity neuropathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to March 
1977.  

This case comes to the Board of Veterans' Appeals (Board) 
partly from an October 1997 RO decision which, effective from 
February 16, 1996, granted an increased rating, from 20 
percent to 30 percent, for a service-connected right shoulder 
disability (previously described as post-traumatic arthritis 
of the right acromioclavicular (AC) joint, and 
recharacterized as status post separation of the right AC 
joint with thoracic outlet syndrome (TOS)).  In an April 1998 
decision, the RO granted a 40 percent rating for the right 
shoulder disability and assigned an effective date of 
February 16, 1996 for the increased rating; granted service 
connection (as secondary to the service-connected right 
shoulder disability) for right upper extremity neuropathy 
(characterized as numbness of the right upper extremity and 
hand due to TOS) and rated the disability 20 percent 
effective from February 16, 1996; and denied a temporary 
total convalescent rating (38 C.F.R. § 4.30) based on 
hospitalization and surgery in February 1994.  

The veteran appeals for an earlier effective date for the 
increased rating for the right shoulder disability, for a 
temporary total convalescent rating based on the February 
1994 hospitalization and surgery, and for increased ratings 
for the right shoulder disability and the right upper 
extremity neuropathy.  In May 2000, he testified at a hearing 
at the RO before a member of the Board (i.e., Travel Board 
hearing).


FINDINGS OF FACT

1.  Effective with discharge from service in March 1977, the 
veteran was granted service connection and a 20 percent 
rating for a right shoulder disability (major upper 
extremity), and the disability was initially described as 
post-traumatic arthritis of the right AC joint.

2.  In February 1994, he was hospitalized and had surgery for 
right TOS, which was not then service-connected.

3.  In January 1995, the RO denied secondary service 
connection for right TOS and denied an increased rating for 
the service-connected right shoulder disability.  The veteran 
was notified of this action by a February 2, 1995 RO letter, 
and the RO received a related notice of disagreement on 
February 16, 1996.  The RO found that the correspondence 
received from the veteran on February 16, 1996 was not a 
timely notice of disagreement, although it treated it as a 
reopened claim.

4.  The RO subsequently established secondary service 
connection for right TOS and for right upper extremity 
neuropathy, effective from February 16, 1996.  Effective from 
February 16, 1996, the RO characterized the veteran's 
service-connected disabilities and rated the conditions as 
follows:  status post separation of the right AC joint with 
TOS, rated 40 percent; and right upper extremity neuropathy 
due to TOS, rated 20 percent.

5.  It is not factually ascertainable that the service-
connected right shoulder disability, which prior to February 
16, 1996 was classified as post-traumatic arthritis of the 
right AC joint, increased in severity within the year 
preceding that date.

6.  The service-connected right shoulder disability, which is 
now classified as status post separation of the right AC 
joint with TOS, is manifested by marked limitation of motion 
of the arm.  

7.  The service-connected right upper extremity neuropathy is 
manifested by no more than mild incomplete paralysis of the 
lower radicular group.


CONCLUSIONS OF LAW

1.  The January 1995 RO decision, which denied secondary 
service connection for right TOS and denied an increase in a 
20 percent rating for a right shoulder disability, was not 
timely appealed and is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1999). 

2.  The criteria for an effective date prior to February 16, 
1996, for an increased rating for a service-connected right 
shoulder disability, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).

3.  The requirements for a temporary total convalescent 
rating based on hospitalization and surgery in February 1994 
have not been met, as the condition treated was not service 
connected at that time, and service connection for the 
condition was properly made effective from a later date.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.30 
(1999).

4.  The criteria for a rating in excess of 40 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201 (1999).  

5.  The criteria for a rating in excess of 20 percent for 
right upper extremity neuropathy have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8512 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from December 
1974 to March 1977.  Service medical records show that he 
sustained an acromioclavicular (AC) separation prior to 
enlistment and then reinjured his right shoulder while 
playing football in the service, at which time he underwent 
excision of the right distal clavicle.  Thereafter, the 
veteran noticed gradually increasing pain in the right 
shoulder associated with active use of the joint and 
occasional episodes of numbness in the right hand associated 
with pain radiating down the right arm.  The records show he 
is right-hand dominant.  The veteran was discharged from the 
Navy due to post-traumatic degenerative arthritis of the 
right AC joint, which was determined to have existed prior to 
service but aggravated during service.  

In a July 1979 decision, the RO granted service connection 
and a 20 percent rating for post-traumatic arthritis of the 
right AC joint, effective from the veteran's March 1977 
service discharge.  

In February 1991, the veteran was hospitalized at a VA 
Medical Center (VAMC) for right carpal tunnel syndrome.  His 
symptoms at the time included hand numbness, paresthesias, 
and pain in the forearm.  He underwent a right carpal tunnel 
release and was discharged from the VAMC after one day.  

On a May 1991 VA orthopedic examination, the veteran 
complained of persistent pain in the right shoulder, 
inability to hold the arm elevated for any length of time, 
and numbness with use of the arm.  An examination revealed no 
atrophy and full range of motion of the right shoulder, 
elbow, wrist, and hand.  The diagnosis was mild residuals of 
resection of the outer end of the right clavicle.  A May 1991 
neurological evaluation noted no definite neurological 
abnormalities.  The impressions were status post surgery for 
carpal tunnel syndrome and right shoulder separation.

In a September 1991 decision, the RO denied an increased 
rating for a right shoulder disability.  The RO also found 
that right carpal tunnel syndrome was non-service-connected.  
The veteran was notified of the decision by letter in October 
1991, but he did not initiate an appeal.  

In an October 1991 decision, the RO denied service connection 
for right carpal tunnel syndrome.  The veteran was notified 
of the decision by letter in November 1991, but he did not 
initiate an appeal.  

VA outpatient records show that in 1992 the veteran 
complained of symptoms of his right upper extremity, to 
include tightness in the hand, pain from the axilla to the 
wrist, and pain on movement of the shoulder.  He received 
physical therapy for his symptoms beginning in June 1992.  In 
September 1992, he was diagnosed with possible right cervical 
radiculopathy with right shoulder and AC joint degenerative 
joint disease.  In December 1992, the veteran was about the 
same, and it was noted that therapy not doing much for him.  
In June 1993, the veteran was having increased problems with 
his shoulder related to pain and numbness.  An examination 
revealed good muscular development in the right upper 
extremity and pain on various ranges of motion.  In July 
1993, he underwent an electromyography (EMG) on the basis of 
complaints of pain and burning in the right shoulder and 
paresthesias of the right hand.  An examination prior to the 
EMG revealed motor strength of 5/5 throughout, sensation that 
was generally intact to light touch with some deficits in the 
right hand, normal deep tendon reflexes, a positive Tinel's 
sign on the right second and third digits, and a negative 
Spurling on the right.  The EMG was consistent with a C7-8 
radiculopathy with signs of active membrane instability; 
there were no signs of an ulnar entrapment or generalized 
neuropathy.  In January 1994, it was noted that the veteran's 
symptoms were consistent with TOS (pulse was obliterated when 
holding the shoulders back and overhead) and were 
progressive, interfering with work because his hand became 
numb more frequently which caused him to lose control of it.  

On February 10, 1994, the veteran was hospitalized at a VAMC 
for paresthesias of the right arm that increased with 
abduction.  An examination revealed loss of a right radial 
pulse with arms outstretched overhead and 4/5 strength in the 
right hand.  The assessment was right TOS.  The veteran 
underwent a right first rib resection on February 11 and did 
well postoperatively.  He was discharged on February 12, 
1994, with additional pertinent diagnoses of AC separation 
and right carpal tunnel syndrome status post release.  On 
discharge, it was noted that the veteran had no limitations 
and could return to work.  

A February 1994 VA outpatient record shows the veteran was 
seen one week after his surgery and he was healing well.  

In February 1994, the veteran submitted a claim for a 
temporary total convalescent rating (38 C.F.R. § 4.30) based 
on hospitalization and surgery in February 1994.  He stated 
he had surgery for a service-connected condition and would be 
unable to return to work for about four to six weeks.  

VA outpatient records show that in March 1994 the veteran was 
seen four weeks after his surgery and his symptoms seemed 
better.  He was to return to work on March 21, 1994.  In 
April 1994, there was some improvement in symptoms and pain 
was noted about the right shoulder.  

In May 1994, the veteran submitted claims for service 
connection for TOS as secondary to his service-connected 
right shoulder disability and for an increased rating for his 
right shoulder disability.  In regard to his pending claim 
for a temporary total convalescent rating, he stated he still 
had pain and numbness and was told by his doctor that it 
could take a year to determine if his surgery had been 
successful.  

VA outpatient records in July 1994 show that there was no 
change since the veteran's last visit.  The veteran reported 
he felt his symptoms had improved by about 25 percent but 
stated he was not normal.  He reported he dropped objects 
less and had less numbness in the right hand.  In October 
1994, the veteran reported that his pain was still present 
and that numbness and pain increased with motion and use, to 
the point that his entire hand became numb.  In November 
1994, the veteran reported increased problems with his right 
arm, particularly with pain, and stated his entire right hand 
became numb after he wrote for a half hour.  He stated that 
he was able to do his work which required some lifting but 
that it was difficult at times.  The doctor noted the 
veteran's symptoms in the right upper extremity were 
associated with his service-connected injury.  

In a January 1995 decision, the RO denied service connection 
for TOS as secondary to a service-connected right shoulder 
disability, denied an increased rating for a service-
connected right shoulder disability, and denied a temporary 
total convalescent rating (38 C.F.R. § 4.30) based on 
hospitalization and surgery in February 1994.  In a February 
2, 1995 letter, the veteran was notified of the decision and 
of his right to initiate an appeal within one year of the 
date of the letter.

VA outpatient records show that in March 1995 the veteran 
complained of persistent problems with his right shoulder and 
arm from numbness and pain.  He stated he felt it was worse 
than it had been.  In June 1995, the veteran reported he was 
not doing any better and felt he had pain three times the 
amount he had prior to his recent surgery.  He complained 
that his major problem was abduction of the shoulder and 
numbness of the lower arm and hand.  He stated his hand 
became numb if he wrote a half page of notes.  In December 
1995, the veteran continued to have major problems with his 
right upper extremity.  He felt that it was gradually 
worsening and stated he was having trouble holding things.  
He related he was a student and had to stop writing at times 
due to numbness and weakness in the right hand.  He 
complained of shoulder pain which extended to the axilla and 
down to the elbow.  An examination revealed much the same as 
before, with limited motion in the shoulder area and pain.  

In a letter dated January 29, 1996 and date-stamped 
"received" by the RO on February 16, 1996, the veteran 
expressed his desire to appeal the January 1995 decision.  In 
regard to the increased rating issue, he stated the condition 
of his arm had been steadily deteriorating for many years, 
causing him to change jobs because he was no longer about to 
perform his duties from the increasing pain, limited motion, 
and numbness of the shoulder to the hand.  He stated four 
years previously he found a job that strained his arm less.  
He stated that despite an operation for TOS in February 1994 
his condition continued to worsen with pain and numbness in 
his shoulder, arm, and hand (he stated he was unable to write 
or hold anything in his hand for more than five minutes 
without numbness).  He stated that his arm would lately 
become numb without any aggravation or use and that the pain 
in his arm was constant.  He related his fears that he might 
lose his job if his condition continued to deteriorate.  He 
claimed his service-connected disability warranted a minimum 
rating of 80 percent.  He also argued that his TOS, and all 
related problems with his arm (pain, numbness, limited 
motion, and pinched nerve), stemmed from his service-
connected right shoulder disability and further that he 
should be granted a total convalescent rating on the basis of 
the surgery for TOS.  

In a February 1996 decision and a March 1996 letter to the 
veteran, the RO noted that his notice of disagreement with 
the RO decision was untimely because it was received after 
the expiration of the appellate period.  Instead, the RO 
accepted the veteran's letter as a claim for an increased 
rating for a right shoulder disability and scheduled him for 
a VA examination.  The RO informed the veteran that to reopen 
a claim for service connection for TOS he needed to submit 
new and material evidence showing that the condition was due 
to his service-connected right shoulder.  

On a March 1996 VA orthopedic examination, the veteran 
complained of shoulder pain that interfered with elevating 
his arm overhead and extended down into his arm and hand, 
making it difficult to hold objects.  He reported he changed 
his job from an electrician to a manufacturer of CD-ROMs to 
avoid overhead work.  On examination, he demonstrated an 
inability to elevate his arm fully overhead (he lifted it to 
90 degrees with audible groans).  No muscle atrophy was 
visualized in the right shoulder girdle or arm.  The muscles 
in his right arm were larger than in the left arm, indicating 
the veteran still used his right arm as his dominant arm.  
There were normal reflexes in the arm, indicating no nerve 
damage.  X-rays of the right shoulder revealed a gap of about 
one inch or more between the end of the clavicle and the 
scapula, indicating the AC joint has been obliterated.  The 
doctor stated the veteran could not actually have arthritis 
in that joint because the joint was no longer present and 
soft tissue had filled in the joint space.  X-rays of the 
clavicle were normal.  The doctor summarized that the 
etiology of the veteran's continued complaints was not clear, 
due to failure of two previous surgical procedures, but that 
regarding arthritic changes in the AC joint he did not have a 
joint in which to develop arthritis.  

An April 1996 VA outpatient record indicates the veteran 
continued to complain of pain in the right shoulder, limited 
motion of the right arm and hand, and numbness in the arm and 
hand.  The doctor stated the veteran had the same problems as 
before and was not better.  It was felt that nothing more 
could be done for him.  

In an April 1996 decision, the RO denied an increased rating 
for a service-connected right shoulder disability.  

An April 1996 VA outpatient record indicates the veteran 
continued to have difficulty with his right upper extremity, 
specifically numbness of the right hand and increased pain 
from the shoulder down into the hand.  It was noted he was 
able to use his arm but his activities were markedly 
decreased due to his problem.  

In October 1996, the veteran submitted an application to 
reopen his claim for service connection for TOS as secondary 
to his service-connected right shoulder disability.  

A February 1997 VA outpatient record reflects the veteran 
continued to have problems with his right upper extremity, 
specifically pain and numbness.  He reported that when he 
used his hand in a repetitive motion for a brief time his 
hand became numb.  He reported he was awakened at night due 
to the numb sensation in the arm and could not sleep on his 
right side.  He took medication for pain.  

On a June 1997 VA neurological examination, there was no 
focal muscle atrophy of the arms or hands.  There were no 
fasciculations.  Radial pulsation was equal on both sides.  
There appeared to be limitation of the right shoulder joint 
movement.  There was no evidence of Adson's sign, which meant 
that radial pulsation was not attenuated with the abduction 
of the arm.  Muscle stretch reflexes were symmetrical on both 
sides, although they were relatively hypoactive bilaterally.  
There was no pathological reflex and no evidence of trophic 
change of the arms.  The impression was history of right 
carpal tunnel release and thoracic ulnar syndrome operation.  
The doctor noted that the veteran still complained of 
numbness in the right arm but stated that objectively there 
was no focal muscle atrophy.  The doctor recommended a repeat 
EMG study of the arm to determine if there was anything else 
other than the thoracic ulnar syndrome to explain the 
veteran's clinical symptoms.  

In June 1997, VA X-rays of the right hand and wrist were 
normal, and X-rays of the right clavicle and shoulder show 
the AC and glenohumeral joints were normal.  

A July 1997 VA EMG report indicates that the study was normal 
with no evidence of neuropathy in the upper extremities but 
that TOS could not be excluded.  A VA outpatient record in 
July 1997 indicates that the veteran was about the same and 
still having trouble with his right upper extremity and 
difficulty in writing.  He was still able to maintain a job.  

On a September 1997 VA orthopedic examination, the veteran 
complained of constant sharp burning pains in the right 
shoulder and underarm and of increased right shoulder pain on 
elevation of the arm and on lifting more than five pounds.  
On examination, the right shoulder had no gross bone 
deformity on external evaluation.  The veteran had constant 
pain in the right shoulder joint, and range of motion of that 
joint to the point of increased pain was forward elevation to 
35 degrees, internal rotation to 50 degrees, and abduction to 
20-25 degrees.  (The veteran was unable to perform external 
rotation.)  Range of motion in the right wrist was pain-free:  
radial deviation to 15 degrees, ulnar deviation to 45 
degrees, palmar flexion to 80 degrees, and dorsiflexion to 60 
degrees.  The diagnoses were status post separation of the 
right AC joint secondary to trauma, chronic arthralgia in the 
right shoulder joint, painful restriction of elevation motion 
in the right shoulder joint determined by range of motion 
evaluation, weakness in the right shoulder due to aggravation 
of pain when lifting more than five pounds with the right 
upper extremity, history of TOS, and status post right carpal 
tunnel release surgery.  The doctor noted that the medical 
records were reviewed and that numbness in the right upper 
extremity and impairment in the right hand function persisted 
despite right carpal tunnel release surgery.  It was opined 
that, in consideration of the original right shoulder trauma 
and subsequent surgical intervention procedures, it was as 
likely as not that the service-connected right AC joint 
trauma had a relationship to the subsequent development of 
TOS and carpal tunnel-like signs and symptoms in the right 
hand and arm.  

On a September 1997 VA neurological examination, there was no 
focal muscle atrophy in the upper extremities, including the 
hands.  There was marked painful restriction of motion of the 
right shoulder.  In the upper extremities, muscle reflexes 
were symmetrical and there was no sign of pathological 
reflexes.  The doctor noted that a nerve conduction velocity 
EMG study conducted in July 1997 showed no evidence of 
neuropathy in the upper extremities but that TOS was not to 
be excluded.  The diagnoses were status post traumatic 
separation of the right AC joint and history of TOS.

In an October 1997 decision, the RO granted service 
connection for right TOS as secondary to the service-
connected right shoulder disability.  The veteran's sole 
service-connected condition was restyled as status post 
separation of the right AC joint with TOS, and the RO 
assigned a 30 percent rating for the condition.  The RO 
assigned an effective date of February 16, 1996 for the 
rating.  

A January 1998 VA outpatient record indicates the veteran 
continued to have problems with his right shoulder and arm.  
He complained that pain from his shoulder to the elbow had 
become more severe and that he had great difficulty in 
writing because his entire hand became numb after five 
minutes.  An examination revealed no change in his condition 
when compared with an examination some months previously.  
The range of motion of the shoulder was markedly limited and 
rotation passively was painful.  

In April 1998, the veteran submitted a notice of disagreement 
with the October 1997 RO decision.  He claimed that the 
effective date of the increase should have been the date of 
his February 1991 operation to determine the cause of the 
increased numbness and pain in his hand and arm.  He also 
stated that because the RO granted his claim for service 
connection for TOS he was therefore entitled to a 
convalescent rating for his surgery for TOS.  He further 
contended that the rating increase from 20 percent to 30 
percent addressed only limited motion but that he also had 
problems with pain and numbness which began more than a year 
prior to exploratory carpal tunnel surgery in February 1991.  
The veteran claimed that he could not use his hand for longer 
than two or three minutes without his hand and arm becoming 
numb, which in turn caused an increase in pain in his hand 
that extended to his arm and shoulder.  He claimed that his 
job as a technician using hand tools was becoming difficult 
due to his condition and he had to rest his arm frequently.  

An April 1998 VA outpatient record shows that the veteran 
complained of increased problems with his right upper 
extremity, particularly swelling of the right hand.  The 
problems consisted of numbness in the entire arm and pain 
from the right thoracic cage that extended into the right 
axilla and down the arm to the hand.  The veteran reported 
that the symptoms could be brought on with little motion of 
the right upper extremity, such as writing or using a screw 
driver.  

In an April 1998 decision, the RO granted a 40 percent rating 
for a right shoulder disability and assigned an effective 
date of February 16, 1996 for the increased rating.  The RO 
denied an earlier effective date for the increased rating on 
the basis that the veteran did not initiate an appeal of the 
January 1995 RO decision in a timely manner.  The RO denied a 
temporary total convalescent rating based on hospital and 
surgery in February 1994.  The RO also granted service 
connection and a 20 percent rating for right upper extremity 
neuropathy, as secondary to the service-connected right 
shoulder disability, and assigned February 16, 1996 as the 
effective date of the rating.  (At this point, the veteran's 
service-connected disabilities were characterized as post-
operative separation of the right shoulder AC joint with TOS, 
evaluated as 40 percent; and numbness of the right upper 
extremity and hand due to TOS, evaluated as 20 percent.)

In his June 1998 substantive appeal, the veteran requested 
the RO to accept his notice of disagreement as to the January 
1995 RO decision as timely.  He contended that he mailed this 
notice immediately after writing it on January 29, 1996 and 
that the actual date of receipt claimed by the RO on February 
16, 1996 was unlikely.  He claims that the furlough for 
federal government employees from December 18, 1995 to 
January 8, 1996 would explain how his notice was not date-
stamped earlier, because the shutdown caused mail at the RO 
to pile-up.  If the notice was accepted as timely, the 
veteran asserts that the effective date of the increased 
rating for his right shoulder disability would be prior to 
February 16, 1996 and that his claim for a temporary total 
convalescent rating could also be allowed.  He also claimed 
that the 20 percent rating for right upper extremity 
neuropathy was inadequate to describe his condition.  

A July 1998 VA outpatient record indicates that the veteran 
continued to have major problems with his right upper 
extremity.  He complained of more troubles with his shoulder.  
He reported that he was working and that he could do most of 
his job but that after fairly vigorous activity he had severe 
swelling of the hand and forearm and pain and numbness in all 
fingers.  An examination revealed tenderness in the area of 
the AC joint.  There was no swelling seen in the hand.  With 
the arm at the side, the radial pulse was quite weak, and 
when the arm was elevated the pulse became stronger.  The 
veteran reported he was awakened often and frequently with 
pain and numbness.  The doctor stated the veteran had signs 
of a persistent TOS along with significant arthritis in the 
joint and residual nerve injury.  

On a July 1998 VA neurological examination, the veteran 
complained of tingling and numbness of the right upper 
extremity.  On examination, he had normal strength in all 
extremities.  The small muscles of the right hand were normal 
(i.e., there were no trophic changes, fasciculations, or 
wasting).  There was numbness of all five fingers of the 
right hand, which the examiner noted was not characteristic 
of TOS.  A sensory examination was normal.  There was no 
Tinel's sign.  Adson's test was negative.  Deep tendon 
reflexes were sluggish but symmetrical.  The examiner stated 
he scheduled the veteran for a nerve conduction study of the 
ulnar nerve and doubted the veteran had TOS because such a 
condition rarely existed.  The examiner stated there was no 
evidence of disability at present.  

In July 1998, VA X-rays of the right hand, right clavicle, 
and thoracic spine showed no evidence of abnormality; X-rays 
of the right shoulder revealed AC separation and an apparent 
old chip fracture projecting at the AC joint.  

On an August 1998 VA orthopedic examination, the veteran 
complained of an inability to use his right hand in an 
effective way (handling tools at work), some clumsiness in 
the right hand, pain and stiffness in the right shoulder, and 
an inability to do overhead activities.  He reported that his 
symptoms were made worse by squeezing movement of the right 
hand and that he had "pins-and-needles" affecting the 
digits of his right hand.  On examination, there was 
tenderness over the AC joint with some depression deformity 
there.  The right shoulder had a reduced range of motion 
(passive/active) as follows:  forward flexion to 160/100 
degrees, abduction to 160/100 degrees, external rotation to 
80/60, and internal rotation to 70/50.  There was full range 
of motion in the right elbow, and both forearms moved fully 
with good wrist movement of 70 degrees dorsiflexion, 70 
degrees palmar flexion, 20 degrees radial deviation, and 40 
degrees ulnar deviation.  There were no anatomical defects of 
the right hand and the veteran could appose the thumb to all 
the digits and make a full fist.  There was mild impairment 
in the strength of grasping objects on a grade of 4/5, and 
there was impairment in the dexterity of the use of the right 
hand.  The small joints in the right hand at the 
metacarpophalangeal and interphalangeal joints had full range 
of motion without pain.  X-rays of the right hand and wrist 
were normal, and X-rays of the right shoulder revealed AC 
subluxation with evidence of arthritic changes.  The 
impression was service-connected injury to the right AC joint 
causing subluxation which led to osteoarthritis in the right 
AC joint and residuals of right shoulder surgery.  The doctor 
opined that the symptoms of TOS and carpal tunnel syndrome 
were not the direct result of one incident of injury to the 
right shoulder in 1974.  

In August 1998, the veteran underwent nerve conduction 
studies at the VA.  A doctor noted on the July 1998 VA 
examination report that the studies showed no TOS and that 
the veteran had a normal neurological examination with no 
disability.  

A January 1999 VA outpatient record shows that the veteran's 
symptoms were about the same and that he requested stronger 
medication.

On an April 1999 orthopedic VA examination, the veteran 
complained of pain, stiffness, and intermittent swelling in 
the right shoulder; an inability to do overhead activities 
with his right upper extremity; and pain on repeated use of 
the right upper extremity, approximately after 10 to 20 
times.  He denied any symptoms of heat and redness, locking, 
fatigability, lack of endurance, or motor incoordination.  
The doctor stated it was not possible to quantify the loss of 
motion in the right shoulder after repeated use.  The veteran 
reported that he worked as a full-time employee making "DVDs" 
and that he found significant pain in the right upper 
extremity upon using a wrench at work.  On examination, there 
were well-healed scars at the right AC joint, at the axilla, 
and as a result of the right carpal tunnel decompression.  
The right shoulder had subacromial tenderness, with passive 
range of motion of flexion and abduction to 160 degrees, 
external rotation to 80 degrees, and internal rotation to 70 
degrees.  Active range of motion of the right shoulder was 
limited due to pain:  forward flexion to 100 degrees, 
abduction to 80 degrees, external rotation to 60 degrees, and 
internal rotation to 50 degrees.  There was full range of 
motion in the right elbow.  There was no swelling or joint 
tenderness in the right wrist, which had active range of 
motion of extension to 70 degrees, flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  The veteran had "pins-and-needles" affecting all 
of the digits in his right hand, which had not been relieved 
by any operations.  The circulation of the right hand was 
intact.  The grip strength was 5/5 compared to the left.  
There was no anatomic deformity in any of the digits of the 
right hand.  X-rays of the right hand were normal.  X-rays of 
the right shoulder showed previous evidence of surgery and AC 
separation with arthritis formation with osteophytes.  X-rays 
of the thoracic spine were within normal limits.  The 
impression was that the AC joint subluxation had no direct 
causative correlation to the pathology of TOS.  The doctor 
recommended an EMG and nerve conduction studies to elucidate 
TOS and carpal tunnel syndrome.

On a May 1999 VA neurological examination, the veteran 
complained of numbness and pain of the hand, arm, and 
shoulder.  He complained of difficulty in raising his right 
arm above his shoulder, mostly due to pain.  On motor 
examination, there was normal tone, bulk, and strength in all 
locations except for a weakness of the right abductor 
pollicis brevis.  There was a positive Tinel's sign at the 
level of the right wrist and a positive Phalen's sign by 
flexing his wrist and keeping it flexed for about three 
minutes whereupon he developed numbness and a tingling 
sensation on his right hand.  All other muscles enervated by 
C8-T1 roots corresponding to the ulnar nerve were normal in 
strength, bulk, and tone.  On sensory examination, there was 
no decrease in pinprick sensation anywhere, and vibration and 
position sensation were normal.  Reflexes were 1+ in the 
upper extremities.  The veteran had a surgical scar in the 
right shoulder.  Maneuvers done to elongate the C8-T1 roots 
by pulling down the upper extremities did not produce any 
problem in the fingers, but there was pain at the level of 
the right shoulder.  The impression was that the veteran 
still had carpal tunnel syndrome, in spite of prior surgical 
correction, with no evidence of any other nerve involvement; 
and right shoulder pain secondary to the previous problem of 
AC separation and the subsequent surgeries to correct the 
problem.  The next day nerve conduction studies were 
conducted on the upper extremities, which were normal; it was 
noted on the report that in view of the normal studies an EMG 
was not necessary.  

At a May 2000 Travel Board hearing, the veteran testified 
that on January 29, 1996 he sent his notice of disagreement 
with the January 1995 RO decision; that he believed it took 
so long for the RO to "receive" his letter because it was 
working to clear the mail that had backlogged as a result of 
a government-wide shutdown that ended January 6, 1996; that a 
VA representative who was working at the RO at that time told 
him that the mail was piled to the ceiling in the hall and 
that it took several weeks to clear the mail; that he 
requested a temporary total convalescent rating on the basis 
of surgery in February 1994 for TOS which he underwent 
because his prior carpal tunnel surgery had proved 
ineffective; that his right shoulder condition affected him 
greatly, and he described numbness and pain in his hand and 
arm and the limitation of activities caused by the condition; 
that he essentially had complete loss of use of his right arm 
after prolonged use; that he took pain medication and used a 
special wrist brace when his condition flared; and that in 
the past three years his condition had doubly worsened.  At 
the hearing, the veteran submitted records he printed from 
the Internet showing that the federal government was 
partially shut down for 22 days, ending on January 6, 1996, 
and a letter he wrote to his congressman requesting 
information as to how long the RO took to process its 
backlogged mail as a result of the shutdown.  

II.  Analysis

The veteran's claims are well grounded, meaning plausible.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist him with his claims.  38 U.S.C.A. § 
5107(a).  

A.  Earlier Effective Date for an Increased Rating for a 
Right Shoulder Disability

As an initial matter, the Board addresses whether the 
veteran's letter, which he dated January 29, 1996 but which 
is date-stamped as received by the RO on February 16, 1996, 
is a timely notice of disagreement (NOD) with the January 
1995 RO decision which denied service connection for right 
TOS and denied an increase in a 20 percnt rating for the 
service-connected right shoulder condition which was then 
described as post-traumatic arthritis of the right AC joint.  
The notification of that decision was issued on February 2, 
1995, and the veteran was informed at that time that he had 
one year from the date of the letter to initiate an appeal.  
He had until February 2, 1996 to file a timely notice of 
disagreement; otherwise the RO decision would become final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  The 
veteran has argued that his NOD was in fact timely (he stated 
he sent the NOD on January 29, 1996) but that the RO did not 
stamp the NOD as received until after the expiration date 
because it was still working to clear a large backlog of mail 
received during a 22-day federal government shutdown that 
ended on January 6, 1996.  

Principles of administrative regularity dictate a presumption 
that government officials have properly discharged their 
official duties.  In the absence of clear evidence to the 
contrary, the Board must presume that officials at the RO 
properly discharged their official duties by date-stamping 
mail on the day it was delivered to the office.  See Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992) (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 
S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  This case presents 
extenuating circumstances in that RO personnel may not have 
been available in late December 1995 and early January 1996 
due to a federal government shutdown and furlough of certain 
employees.  Even assuming that emergency personnel were not 
present at the RO to receive mail during the shutdown, all RO 
employees returned from the government furlough on January 8, 
1996 (a Monday) and would have had many days to clear the 
backlogged mail by February 2, 1996 (a Friday), the last day 
that the veteran's NOD would be considered timely.  There is 
no credible evidence that the mail took this length of time 
to be opened and date-stamped.  The veteran's NOD was stamped 
as received by the RO on February 16, 1996, well beyond the 
expiration date for filing a timely notice of disagreement.  
The file does not contain the envelope in which the NOD was 
mailed, which would have shown a postmarked date when the 
veteran mailed his NOD, and the envelope was presumably 
discarded long ago.  Even presuming it was postmarked a week 
before the February 16, 1996 RO mailroom date-stamp (see 
38 C.F.R. § 20.305), it would still be untimely.  Thus, the 
veteran's letter which was received at the RO on February 16, 
1996 is not considered a timely NOD with the Janary 1995 RO 
decision which denied secondary service connection for right 
TOS and denied an increased rating for a right shoulder 
disability.

The veteran's February 16, 1996 letter was accepted as a 
reopened claim for service connection for right TOS and a new 
claim for an increase in a 20 percent rating for a right 
shoulder disability.  The RO subsequently granted secondary 
service connection for right TOS, effective February 16, 
1996, which is the proper effective date being the date of 
receipt of the reopened claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(r).  Effective from February 16, 1996, the 
RO classified the service-connected right shoulder disability 
as status post separation of the right AC joint with TOS.  
Also effective from February 16, 1996, the RO increased the 
rating for this right shoulder disability from 20 percent to 
40 percent.  Prior to February 16, 1996, the service-
connected right shoulder condition was classified as post-
traumatic arthritis of the right AC joint.

The veteran and his representative claim that the effective 
date of the increased rating for the right shoulder 
disability should be earlier than February 16, 1996, the date 
which the RO assigned.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that in increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.

As noted, the veteran's claim for an increased rating for a 
right shoulder disability was filed on February 16, 1996.  
There is no medical evidence on file which reflects increased 
severity of the disability within the year preceding the 
February 16, 1996 claim.  In fact, the veteran does not 
specifically allege that the disability increased on a 
specific date within the year preceding the claim (he alleges 
it worsened much earlier).  As such, it is not factually 
ascertainable that a right shoulder disability increased in 
severity on some date within the year preceding February 16, 
1996.  Therefore, the effective date for the increased rating 
for the right shoulder condition, from 20 percent to 40 
percent, may be no earlier than the date of VA receipt of the 
claim, i.e., February 16, 1996.  

The preponderance of the evidence is against the claim for an 
earlier effective date for an increased rating for right 
shoulder disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Temporary Total Convalescent Rating 

A temporary total convalescent rating will be assigned when 
it is established by report at hospital discharge or 
outpatient release that treatment of a service-connected 
disability resulted in one of the following (effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release):  surgery necessitating at least one 
month of convalescence; surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

The veteran contends that a temporary total convalescent 
rating is warranted based on hospitalization and surgery in 
February 1994.  During that admission, the veteran had 
surgery for right TOS.  At the time of the admission, service 
connection was not established for this condition.  The RO 
subsequently granted service connection for right TOS based 
on a reopened claim received on February 16, 1996, and 
service connection for the condition was properly made 
effective from that date.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  Inasmuch as service connection for right TOS was 
not in effect at the time of the February 1994 
hospitalization and surgery, there is no basis for an award 
of a temporary total convalescent rating under 38 C.F.R. 
§ 4.30.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Increased Ratings

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Right Shoulder Disability

The veteran's right shoulder disability is currently 
classified as status post separation of the right AC joint 
with TOS, and such has been rated under 38 C.F.R. § 4.71a, 
Code 5201, which pertains to limitation of motion.  There is 
a past history of arthritis of his right shoulder, and such 
is also rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Codes 5003 and 5010. 

Limitation of motion of the major arm is rated 40 percent 
when limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Code 5201.  The veteran's service-connected right shoulder 
disability is currently rated at the maximum permissible 
rating under Code 5201.  Thus, evidence of pain on use of the 
shoulder resulting in a more limited degree of motion would 
not support a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston v. Brown, 10 Vet.App. 80 (1997); DeLuca v. Brown, 6 
Vet. App. 321 (1995).  There is no other applicable code 
under which a higher evaluation would be warranted for the 
veteran's right shoulder disability.  While ratings higher 
than 40 percent are permitted for certain degrees of 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus (Codes 5200 and 5202), the veteran does not have 
such conditions.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for a service-connected right 
shoulder disability, the benefit-of-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

2.  Right Upper Extremity Neuropathy

The veteran is currently evaluated as 20 percent under 38 
C.F.R. § 4.124a, Code 8512, which pertains to paralysis of 
the lower radicular group (intrinsic muscles of the hand and 
flexors of the wrist and fingers).  Under Code 8512, a 20 
percent rating is warranted for mild incomplete paralysis of 
the lower radicular group of the major extremity; a 40 
percent rating is warranted when there is moderate incomplete 
paralysis; and a 50 percent rating is warranted when there is 
severe incomplete paralysis. 

The veteran contends that his right upper extremity 
neuropathy is inadequately rated at 20 percent.  At his Board 
hearing, the veteran alleged that he essentially had loss of 
use of his right arm after prolonged use.  The medical record 
is replete with the veteran's complaints that his right hand 
and arm were painful and became numb after repeated use, such 
as when writing for any length of time, and that he could not 
hold objects.  Objective medical evidence shows that on a 
June 1997 VA examination there was no focal muscle atrophy.  
A July 1997 EMG was normal with no evidence of neuropathy in 
the upper extremities (TOS could not be excluded).  A 
September 1997 VA examination also revealed no focal muscle 
atrophy and no sign of pathological reflexes.  A July 1998 VA 
examiner stated that there was no evidence of neurological 
disability, although the examination noted numbness in the 
fingers.  Nerve conduction studies in August 1998 were 
normal.  A May 1999 VA examination showed weakness of the 
right abductor pollicis brevis, a positive Tinel's sign at 
the wrist, and a positive Phalen's sign.  Otherwise, the 
examination was normal, and the veteran was diagnosed with 
carpal tunnel syndrome with no other evidence of any other 
nerve involvement.  Subsequent nerve conduction studies on 
the upper extremities in May 1999 were normal.  

In the Board's judgment, the above-cited evidence as a whole 
shows no more than mild incomplete paralysis of the lower 
radicular group of the major upper extremity, which is no 
more than 20 percent disabling under Code 8512.  Moderate 
incomplete paralysis of the right upper extremity, as 
required for a higher rating under Code 8512, is not shown.  
Additionally, there is no limitation of motion of the 
veteran's wrists (38 C.F.R. § 4.71a, Code 5215) or other 
basis for a higher rating for his service-connected right 
upper extremity neuropathy.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for service-connected right 
upper extremity neuropathy, the benefit-of-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

An earlier effective date for an increased rating for a right 
shoulder disability is denied.  

A temporary total convalescent rating based on 
hospitalization and surgery in February 1994 is denied.

An increased rating for a right shoulder disability is 
denied.  

An increased rating for right upper extremity neuropathy is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

